DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s remarks with respect to the indefiniteness rejection of former claim 3 presented on p. 5 of the reply are acknowledged.  The rejection is withdrawn in view of cancellation of claim 3.
	Applicant’s remarks on pp. 5-9 with respect to the prior art applied and the claims in their current state have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  While it is conceded that the third channel cited from Kohno ‘940 is not mounted on an outer surface of the device, new grounds of rejection are presented in view of Kohno ‘883 previously made of record to address the newly presented limitations.  Specifically, applicant is referred to Fig. 3 and [0042], [0044] of Kohno ‘883 which shows channel 28 embodied as part of “downslope wall portion” 42 and which is mounted to the external surface of “main casing” 40, which constitutes an external surface of the device, as claimed.  Channel 28 is configured for traversing an endoscopic tool in the form of at least “various biopsy and surgical instruments” as in cited [0042].  The rejection of the independent claim(s) is reformulated to incorporate this teaching.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitation, "mechanism configured for reducing an amount of gas [...]” in claim 13 (of which “mechanism” is a generic placeholder as identified in the non-exhaustive list in MPEP § 2181), has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.

A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the piston/pump arrangement described in at least [0051] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0070918).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Interpretation
Claim 1 recites (1) that the ultrasound imager exists “at an open distal end” of the ultrasound catheter in the first clause and also sets forth (2) that the adjustable chamber is attached at “a distal most tip of the opened distal end of said device” in the third clause.  These features in combination are interpreted in light of the disclosure.  All depictions of the device, i.e., Figs. 2-4, show the ultrasound transducer/scanner 108/406 at a point which is more distal to the point of attachment of adjustable chamber 104, 408.  Since the transducer is more distal to most tip of the device as a whole, and configurations in which the transducer extends beyond the point of attachment are encompassed, if not required, by the claim arrangement, since the adjustable chamber is also claimed as enclosing the ultrasound transducer.   
Claim 6 recites that the deflector is mounted “at [the] opened distal end” in its last clause.  Deflector 206, 414 is shown outside the open distal end to which the adjustable chamber 104, 408 is perpendicularly and circumferentially attached, as in each of Figs. 2-4.  The language is therefore interpreted to encompass being “at” the outside of and relatively adjacent to the opened distal end.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-5, 7-9, 11, 12 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzsimons et al. (US 2008/0004528) in view of Gardineer et al. (US 5,373845) and Kohno (US 2004/0082883).
Regarding claim 1, Fitzsimmons discloses a device for imaging an anatomical site, as shown in Fig. 5, including a first channel defined by the external casing of catheter introducer 1, through which the ultrasound transducer arrays 9 mounted on the head exist at it opened distal end.  See at least [0011]-[0012].  Those skilled would understand that the electronic focusing in the cited passage would necessitate that at least a portion of the ultrasound catheter traverses or otherwise passes through the catheter housing (e.g., electrical wiring).  The broadest reasonable interpretation of traverse cited on the record previously is relied upon: “to pass through,” as from Random House Kernerman Webster's College Dictionary, 2010.  The device further includes an adjustable chamber in the form of expandable balloon portion 31 disposed on the distal end of the insertion piece, as in [0056], which surrounds the transducer elements 9.  The expandable balloon portion 31 is in fluid communication with the ultrasound catheter via lumen 35 which expands the balloon to contact the surface of patient tissue and provide acoustic coupling, as in the cited passage.  The fluid that provides acoustic coupling in [0056] serves as a wave conductive medium, as claimed.  The adjustable chamber is attached perpendicularly to the external casing of catheter introducer 1 and circumferentially surrounds its open end at its distal-most tip through which the ultrasound probe exists outside (i.e., at an open distal end, as claimed).  Those skilled would understand that in order to expand the balloon 31 with fluid, as disclosed in [0056], a circumferential seal would be required.
Further regarding claim 1, the embodiment of Fig. 5 does not include a second channel including an optic imager; however, the embodiment of Fig. 6 shows a multi-modal ultrasound 
Further regarding claim 1, while the adjustable chamber 31 appears to be attached at a distal-most end of the catheter 1 perpendicular to the longitudinal axis, this feature is not specifically disclosed or clearly indicated.  To bolster the rejection, in the same field of imaging catheters, Gardineer’s teachings are relied upon.  Gardineer depicts a catheter probe in Fig. 2 with an open distal-most tip 42 beyond which an ultrasound transducer 40 exists (i.e., at its open distal end, consistent with applicant’s disclosure) and which is enclosed within the internal chamber 49 of elastomeric enclosure 45.  Refer to at least the paragraph bridging cols. 3 and 4 and the last full paragraph of col. 4.  As inferred from Fitzsimons disclosure, indicated above, Gardineer’s enclosure creates a seal.  Refer again to the last full paragraph of col. 4.  In view of Gardineer’s seal, attachment at the distal-most end of the device must extend circumferentially around the perimeter of the distal-most tip 42.  Given the omission and unclear depiction of Fitzsimons and the teachings of Gardineer more clearly showing the cross-sectional joining of 
Further regarding claim 1, the modified device imaging device of Fitzsimons is not specific to a third channel which is mounted on an outer surface of the device and configured for traversing an endoscopic tool; however, in the same field of diagnostic imaging probes, Kohno ‘883 shows channel 28 embodied as part of “downslope wall portion” 42 and which is mounted to the external surface of “main casing” 40, which constitutes an external surface of the device, as claimed.  Channel 28 is configured for traversing an endoscopic tool in the form of at least “various biopsy and surgical instruments” as in cited [0042].  It would have been obvious to provide an additional channel on an external surface of the device in the manner claimed in order to accommodate performing a biopsy under ultrasound guidance, for example, as consistent with the disclosure in the cited passage from Kohno ‘883.
Regarding claim 3, the imaging performed by the optical fibers of Fig. 6 cited from Fitzsimons would be understood to those skilled to necessarily include a window at its distal end through which light can pass to penetrate target tissue, as identified above with respect to claim 1.
Regarding claims 4 and 5, Kohno ‘883 further teaches a window at the distal end of channel 17 including the optical endoscope observation means 4, as in [0007] and [0036]-[0037].  Channel 17 is enclosed with a window in the form of cover glass 19 at its distal end, as from [0040], which would permit optical images, and thus video derived from those images, to be 
	Regarding claims 7-9, the expandable, elastomeric balloon cited in the combination presented with respect to claim 1 is necessarily capable of being stretched.  See also filling by fluid passed through lumen 35 in [0056] of Fitzsimons.  As in that passage, the fluid provides acoustic coupling and therefore will increase wave conductivity in a space between the imaging target and the ultrasound transducer.  The act of filling the balloon brings the chamber in closer contact with an inner wall of the body lumen, i.e., “to contact the surface of the patient’s tissue,” as in the cited passage.  Those skilled understand that increasing contact reduces space and eliminating space enhances wave conductivity, as claimed.
Regarding claim 11, the modified adjustable chamber of Fitzsimons is not specifically identified as being in integral formation with the device; however, the courts have held that making distinct parts integral is an obvious matter of design choice (specifically “merely a matter of obvious engineering choice,” as from In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and cited in MPEP § 2144).  It would have been obvious to those skilled to integrally form the elements in order to prevent the balloon from becoming less effective at maintaining inflation over multiple uses as the elastic retaining ring would tend to deteriorate and become less effective at maintaining a seal, for example.
Regarding claim 12, a dedicated conduit 35 is provided in the device of Fitzsimons, as shown in Fig. 5, for introducing the conductive medium.  See [0056].
.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzsimons et al. in view of Gardineer et al. and Kohno ‘883, as applied to claim 1, and further in view of Kohno (US 2007/0249940).
Regarding claim 6, the modified device of Fitzsimons is not specific to a deflector mounted at the opened distal end which is configured to deflect the channel for receiving the endoscopic tool in a fixed direction from a longitudinal axis of the first channel by an angle that causes the endoscopic tool to divert toward a targeted site without changing the orientation of the ultrasound catheter and the ultrasound imager in the adjustable chamber when the endoscopic tool is extended out of the opened distal end beyond a range of said adjustable chamber towards the targeted site.  However, in the same field of diagnostic imaging probes, Kohno ‘940 teaches an instrument channel in the form of treatment equipment receiving passage 11 on a combined optical and ultrasound imaging probe which is provided for traversing an endoscopic tool, as in [0024] and shown in Fig. 1.  This channel 11 is identified as a passage for surgical instruments in the form of at least a “needle tool” 14 as in the cited passage, which constitutes an endoscopic tool, as claimed.  While this is not the same “third channel” cited from parent claim 1, the claim recites “comprising” transitional phrasing and therefore does not exclude additional channels for traversing interventional tools.  The device of Fig. 1 of Kohno ‘940 additionally includes an associated deflector (pivot shaft) 22 which allows rotational movement by an angle theta shown in Fig. 1 and is capable of diverting an extended endoscopic tool 14 toward a targeted anatomical site without changing the orientation of the ultrasonic catheter and ultrasonic imager 2 within the .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzsimons et al. in view of Gardineer et al. and Kohno ‘883, as applied to claim 1, and further in view of Diederich et al. (US 2003/0114878).
The modified device of Fitzsimons includes all features of the invention as substantially claimed, as detailed above, but is not specific to any mechanism for reducing an amount of gas in the adjustable chamber or balloon 31.  However, in the same general field of balloon devices which are monitored via ultrasonic imaging, Diederich teaches an adjustable chamber (balloon) 20 which is inflated to “modify the acoustic transmission and reflective characteristics between the tissue and the device,” as in [0027].  Diederich additionally incorporates a pump and valve system which regulates flow of gas both into and from the device, as in [0055].  It would have been obvious to those skilled to incorporate a pump and valve system which regulates the amount of gas provided in the adjustable chamber in order to “provide a consistent and predictable expansion of balloon 20,” as from the cited passage.


Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
LaBombard ‘164 is not prior art to the claimed invention, but is relevant to externally-attached channel(s) on endoscopes which accommodate passage of other instruments or tools.  See, for example, [0106] and 400, 450 of Fig. 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793